Citation Nr: 0939498	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-38 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and J.N.



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
January 1960.  He also had additional service in the Marine 
Corps Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

For reasons explained below, the issues of entitlement to 
service connection for bilateral hearing loss on the merits 
and entitlement to service connection for tinnitus on the 
merits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The August 2004 rating decision that denied service 
connection for bilateral hearing loss and tinnitus was not 
appealed and is final.

2.  The evidence received since that August 2004 rating 
decision includes evidence that bears directly and 
substantially upon the specific matters under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claims, and raises a 
reasonable possibility of substantiating the claims for 
service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claims 
for service connection for bilateral hearing loss and 
tinnitus, as well as the need to remand these claims on the 
merits for additional evidence, the Board finds that no 
discussion of VCAA compliance is necessary at this time.




Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for bilateral hearing loss and tinnitus 
was previously denied by a rating decision in August 2004 
because there was no evidence that either of these conditions 
currently existed or that either of these conditions was 
incurred in or caused by the Veteran's service.

The evidence received subsequent to the August 2004 rating 
decision includes VA and private treatment records that 
document the diagnosis of bilateral hearing loss as well as 
complaints of tinnitus.  At an October 2004 VA audiology 
consultation, the Veteran complained of decreased hearing and 
intermittent bilateral tinnitus.  Audiometric testing in 
October 2004 revealed mild or moderate bilateral 
sensorineural hearing loss at 4000 Hertz in both ears.  In a 
March 2005 VA treatment record, the Veteran was assessed with 
bilateral sensorineural hearing loss.  At an August 2006 VA 
audiology consultation, the Veteran reported a gradual loss 
of hearing (with associated communication difficulties) and 
constant bilateral subjective tinnitus.  Audiometric testing 
in August 2006 again revealed mild or moderate bilateral 
sensorineural hearing loss at 4000 Hertz.  At a March 2007 
private audiology examination, the Veteran stated that he had 
reported his hearing loss to an in-service doctor in 1959 
just prior to discharge, and that he decided not to have this 
complaint documented so that he could be discharged from 
service on time.  Audiometric testing in March 2007 revealed 
puretone thresholds of 40 decibels at 4000 Hertz.  The 
Veteran also reported intermittent tinnitus.

The evidence received subsequent to the August 2004 rating 
decision also includes a medical nexus opinion rendered by 
the private audiologist who conducted the Veteran's March 
2007 private audiology examination.  In her March 2007 
report, this audiologist stated that the Veteran's bilateral 
sensorineural hearing loss and tinnitus are more likely than 
not a result of noise exposure while in service.

At his August 2009 hearing, the Veteran described his in-
service noise exposure and affirmed that he had never had any 
civilian jobs (either prior to service or following service) 
which exposed him to acoustic trauma.  He reiterated that he 
had reported his hearing problems to an in-service doctor in 
late 1959 just prior to discharge, and that he decided not to 
have this complaint documented so that he could be discharged 
from service on time.  He testified that his hearing problems 
had become progressively worse since his time in service.

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been received, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claims.  Thus, such evidence is new and 
material, and the claims for service connection for bilateral 
hearing loss and tinnitus are reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.


REMAND

Reopening the claims does not end the inquiry; rather, 
consideration of the claims on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus.

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to noise exposure in service.  
Specifically, the Veteran has alleged that he was exposed to 
noise in service from gunfire (to include rifle and pistol 
fire) and artillery (to include Howitzers) while serving with 
the 4th Battalion and while stationed at Camp Pendleton, 
California.  He also claims that he was exposed to noise from 
aircraft while flying in non-pressurized cabins with the 1st 
Marine Air Wing in Iwakuni, Japan.  The Veteran's DD Form 214 
lists his military occupational specialty as a radio relay 
technician and shows that he did not receive any medals 
indicative of combat service.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of either bilateral 
hearing loss or tinnitus.  Whispered voice tests conducted in 
April 1953 (entrance into the Reserve), February 1956 
(entrance into active service), September 1956 (Reserve 
officer training), and January 1960 (separation from active 
service) all showed normal hearing bilaterally.  On reports 
of medical history in April 1953, February 1956, and 
September 1956, the Veteran reported that he had never had 
any ear trouble or hearing aids.

At a March 2007 private examination and again at his August 
2009 hearing, the Veteran alleged that he had reported his 
hearing problems to an in-service doctor in late 1959 just 
prior to discharge, and that he decided not to have this 
complaint documented so that he could be discharged from 
service on time.  

VA audiometric testing in October 2004 and August 2006, and 
private audiometric testing in March 2007, all revealed 
bilateral sensorineural hearing loss at 4000 Hertz as well as 
the Veteran's complaints of tinnitus.  The Veteran has stated 
that he obtained his current hearing aid through a catalog.  
The March 2007 private audiologist opined that the Veteran's 
bilateral sensorineural hearing loss and tinnitus are more 
likely than not a result of noise exposure while in service.

The Veteran has argued that his hearing problems have become 
progressively worse since his time in service.  However, he 
has acknowledged that his tinnitus and decreased hearing loss 
became very noticeable to him after much time had passed 
since his service discharge.  Additionally, he has contended 
that he has never had any civilian jobs (either prior to 
service or following service) which exposed him to acoustic 
trauma, thereby contradicting an October 2004 VA treatment 
record that noted pre-military noise exposure during factory 
work and post-military noise exposure during work as an 
electronic and mechanic technician.

The March 2007 private audiologist did not contemplate any 
possible pre-service or post-service occupational or 
recreational noise exposure when she rendered an opinion 
regarding the etiology of the Veteran's current bilateral 
hearing loss and tinnitus.  Therefore, the Board finds that 
remand for a VA examination is necessary to obtain an opinion 
as to whether the Veteran's current bilateral hearing loss 
and tinnitus are related to noise exposure in service.

Prior to the VA examination, the RO/AMC should attempt to 
obtain the Veteran's service personnel file through official 
sources, and the Veteran should be advised that he can submit 
"buddy statements" to support his contentions of noise 
exposure in service.

Any ongoing VA medical records relevant to the claims on 
appeal should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  In addition, the Veteran should be asked to 
provide additional information regarding the purchase of his 
current hearing aid through a catalog.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete 
service personnel file through official 
sources.  If records are unavailable, 
then the file should be annotated as 
such and the Veteran should be so 
notified.

2.  Advise the Veteran that he can 
submit "buddy statements" from his 
fellow soldiers containing verifiable 
information regarding his claimed in-
service noise exposure.

3.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for hearing 
loss and tinnitus since discharge from 
service.  After securing the necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file.  In 
addition, obtain VA audiology treatment 
records dating since August 2006 from the 
Gainesville, Florida VA Medical Center.

4.  After the above has been completed 
to the extent possible, schedule the 
Veteran for a VA audiology examination 
to determine the nature and extent of 
any bilateral hearing loss and 
tinnitus, and to obtain an opinion as 
to whether such disorders are possibly 
related to service.  The claims file 
must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted, 
to specifically include audiometric 
testing.

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current bilateral hearing loss 
and/or tinnitus arose during service or 
is otherwise related to any incident of 
service.  A rationale for all opinions 
expressed should be provided.

5.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


